Citation Nr: 1759899	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status post triple arthrodesis, left foot.

2.  Entitlement to a disability rating in excess of 20 percent for tarsal tunnel, right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in April 2015 and March 2017. At those times, the Board remanded the Veteran's claims currently on appeal for further development.  In April 2015, the Board also granted the Veteran a TDIU.  In March 2017, the Board also denied an increased rating for a right foot scar.


FINDINGS OF FACT

1.  The Veteran's left foot disorder is not representative of a severe foot injury.

2.  The Veteran's right foot disorder is not representative of a severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a left foot disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).

1.  The criteria for a disability rating in excess of 20 percent for a left foot disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records and VA treatment records identified by the Veteran have been obtained.  Furthermore, VA offered the Veteran an opportunity to present testimony before the Board at a hearing, but he declined to do so.    

The Veteran was also provided with VA examinations in November 2010, June 2015, and March 2017.  The Veteran's representative has questioned whether the Board's remand instructions were addressed by the March 2017 VA examiner.  Specifically, the representative said the examiner failed to answer the Board's directive regarding characterizing the Veteran's foot disabilities as moderate, moderately severe, or severe.  The Board finds that the examiner identified the current foot problems being assessed and assigned a severity to each.  In doing so, the examiner gave the Board enough information to adequately decide the Veteran's claim.  As such, there is substantial compliance with the Board's instructions and the Board feels they have been satisfied.  Neither the Veteran nor his representative has objected to the adequacy of any of the other examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran is currently rated 20 percent for each foot under Diagnostic Code 5284 for evidence of foot injuries resulting in moderately severe symptoms.  Although the Rating Decision Codesheets do not seem to have been updated to reflect this, the May 2011 rating decision, January 2013 Statement of the Case, and August 2015 Supplemental Statement of the Case clearly use language indicating that these are the rating provisions assigned to the Veteran's service-connected disabilities on appeal.  The Board will also discuss the application of other Diagnostic Codes which the record reflects as having been applied to the disabilities on appeal at some point since becoming service-connected, including Diagnostic Codes 5271, 5276, and 8525.    

Ultimately, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538   (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Under Diagnostic Code 5271, a disability rating of 10 percent is assigned for moderate limited motion of the ankle, and a disability rating of 20 percent is assigned for marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual (VBA Manual M21-1).  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Under Diagnostic Code 5276 for pes planus, a noncompensable rating is assigned for mild pes planus with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate unilateral or bilateral pes planus with a weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the foot.  A 20 percent rating is assigned for severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent rating is assigned when there is pronounced unilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5284, a disability rating of 20 percent is assigned for a moderately-severe foot injury, and a disability rating of 30 percent is assigned for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

Diagnostic Code 8525 rates disabilities of the posterior tibial nerve.  Under this code, complete paralysis of the nerve warrants a 30 percent rating, severe incomplete paralysis warrants a 20 percent rating, and mild or moderate incomplete paralysis warrants a 10 percent rating.   38 C.F.R. § 4.124a, Diagnostic Code 8525.

The Veteran was afforded a VA examination for his feet in November 2010.  At the examination, the Veteran reported sustaining trauma to the left foot in service which led to surgery being necessitated.  Later, his right foot became painful and he reported undergoing approximately five surgeries in the right foot to treat tarsal tunnel syndrome.  He stated his feet had become more painful and he could not stand for long periods of time or put pressure in both feet.  He reported at least weekly flare-ups lasting less than a day, which were caused by standing and walking for long periods of time and cold weather.  Functional limitations on standing included being able to stand for only 15-30 minutes and on walking included being able to walk only .25 miles.  The Veteran used an orthotic insert for his left foot.  Symptoms identified in the left ankle/foot joint while walking and standing included pain, swelling, redness, stiffness, weakness, and lack of endurance.  Symptoms identified in the right ankle/foot joint while walking and standing included pain, swelling, heat, redness, stiffness, weakness, and lack of endurance.  

On examination of the left foot, there was no evidence of swelling, instability, weakness, or abnormal weight bearing.  There was evidence of painful motion and tenderness.  The objective evidence of painful motion included pain upon range of motion at the midtarsal joint.  Objective evidence of tenderness included tenderness upon palpation of the midfoot.  The examiner did not find muscle atrophy, any skin or vascular foot abnormality, or evidence of malunion or nonunion of the tarsal or metatarsal bones and noted other significant findings of the left foot as being a collapsed arch.  On examination of the right foot, there was no evidence of painful motion, swelling, instability, or weakness.  There was evidence of tenderness and abnormal weight bearing.  The objective evidence of tenderness included pain along the surgical incision at tarsal tunnel.  Objective evidence of abnormal weight bearing included callosities.  The examiner did not find muscle atrophy, any skin or vascular foot abnormality, or evidence of malunion or nonunion of the tarsal or metatarsal bones and noted the Veteran had an antalgic gait of the left foot.

The examiner reviewed x-rays of both feet.  In the left foot, the examiner noted pes planus, mild hallux valgus, a possible bunion, and no change in multilevel degenerative osteoarthritic changes most severe in the intertarsal joints.  In the right foot, the examiner noted mild hallux valgus, multilevel degenerative changes, no definite acute displaced fracture-dislocation, and a plantar calcaneal heel spur.

The examiner further stated that the Veteran's service-connected disability of left foot triple arthrodesis and scar and right foot tarsal tunnel pain and scar is limited due to the pain on his feet.  The examiner noted that the Veteran had a functional limitation of motion of the subtalar joint, which is half of the motion and also at the ankle joint and that the Veteran did not have adequate dorsiflexion on the left foot.  The Veteran's position of his feet was noted as affecting his gait, primarily in standing and walking.  The examiner also stated that the Veteran has pain regardless of weight bearing or non-weight bearing, which is also associated with some arthritic conditions.

The Veteran was also afforded a VA examination in June 2015.  The Veteran reported having developed plantar fasciitis in his right foot in 2013.  The Veteran stated pain presented at the heel area on both feet and midfoot on the right.  He reported having flare-ups of heel pain once a week, for which he took pain medication, soaked his feet, and rested.  The Veteran stated that his feet were more painful and he could not stand for long periods of time or put pressure on both feet.  On examination, the examiner found there was pain on both the left and right foot which contributed to functional loss.  The functional losses identified by the examiner were as follows: less movement than normal on the left side, weakened movement on the left side, pain on weight-bearing on both sides, and lack of endurance on both sides.  The examiner noted that there was pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time in both feet, such that after standing or walking for long periods of time, the bottom of both feet would become painful, preventing normal ambulation.  The examiner stated that there was no other functional loss during flare-ups or when the feet were used repeatedly over a period of time.  Other pertinent physical finding noted by the examiner included that the right foot did not have pain along the surgical incision at tarsal tunnel, but did have pain upon palpation at the plantar heel and the left foot had pain upon range of motion at the midtarsal joint, had a collapsed arch, and did not have pain in palpation at the lateral ankle scar.  The Veteran reported not using assistive devices as a normal mode of locomotion.

An addendum opinion to the June 2015 VA examination was given in March 2017.  The examiner found that the Veteran had left foot pes planus, as evidenced by his November 2010 x-ray, and mild hallux valgus in both feet.  The examiner found no Morton's neuroma or metatarsalgia, no hallux rigidus, no pes cavus, and no evidence of nonunion of tarsal or metatarsal bones in either foot.  The examiner found that the Veteran's left foot pes planus and bilateral mild hallux valgus were less likely than not related to his service-connected foot disabilities.  The examiner further stated that the left foot pes planus was not present in the left foot x-ray dated December 2008 and that it was unlikely due to the left foot triple arthrodesis or left foot injury in service.  Additionally, the examiner explained that the etiology of hallux valgus is biomechanical instability and the role of genetic predisposition has been noted with evidence to suggest familial tendencies.

VA treatment records show the Veteran treated for foot issues over the course of the appeal.  The Veteran consistently reported pain and discomfort in his feet.  Additionally, he was afforded custom foot orthotics in December 2015.  However, the treatment records do not reveal symptomatology beyond what was shown in the VA examination reports.

As discussed below, the Board finds that the weight of the evidence does not indicate that a rating in excess of 20 percent is warranted for either foot during the appeal period.


Left Foot

The record reflects that Diagnostic Codes 5276 and 5271 have also been applied at some point for the Veteran's left foot.  As such, increased ratings have been considered by the Board under Diagnostic Codes 5271, 5276, and 5284.

Regarding Diagnostic Code 5271, the highest rating allowable under this Diagnostic Code is only 20 percent for marked limitation of ankle motion.  As such, rating the Veteran's left foot disability under this code would not allow for a rating in excess of 20 percent.

Considering Diagnostic Code 5276, the March 2017 VA examiner opined that the Veteran's pes planus was not related to his service-connected disabilities.  Regardless, even if it were related, the examiner described the Veteran's pes planus as mild, which would only warrant a noncompensable rating under this Diagnostic Code.

Regarding Diagnostic Code 5284, the Veteran's left foot disability would need to manifest to the level of severe in order to obtain a rating in excess of 20 percent.  While the Veteran's left foot disability is undoubtedly symptomatic, the evidence does not show that it should be considered severe at this time or any other time during the course of the appeal.  The November 2010, June 2015, and March 2017 VA examinations and addendum opinion do not indicate that the Veteran manifested a severe left foot injury.  The Veteran is able to stand and walk in spite of his left foot disorder, even if he is only able to perform these activities for short stretches of time.  Therefore, the evidence of record does not establish that it is as likely as not that the Veteran's symptomology more closely approximates the criteria for a disability rating of 30 percent rather than a disability rating of 20 percent under Diagnostic Code 5284.  

No other Diagnostic Code for foot conditions (38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5282, 5283) would provide a compensable rating for the Veteran's left foot disability, as there is no evidence of muscle atrophy contributing to weak foot (5277), no evidence of claw foot (5278), no evidence of metatarsalgia (5279), no evidence of severe or operative hallux valgus (5280), no evidence of hallux rigidus (5281), no evidence of hammer toe (5282), and no evidence of tarsal or metatarsal malunion or nonunion (5283).

As such, a rating in excess of 20 percent for the Veteran's status post triple arthrodesis, left foot, is denied.

Right Foot

The record reflects that Diagnostic Codes 5271 and 8525 have also been applied at some point for the Veteran's right foot condition.  As such, increased ratings have been considered by the Board under Diagnostic Codes 5271, 5284, and 8525.  

Regarding Diagnostic Code 5271, the highest rating allowable under this Diagnostic Code is only 20 percent for marked limitation of ankle motion.  As such, rating the Veteran's right foot disability under this code would not allow for a rating in excess of 20 percent.

Regarding Diagnostic Code 5284, the Veteran's right foot disability would need to manifest to the level of severe in order to obtain a rating in excess of 20 percent.  While the Veteran's right foot disability is undoubtedly symptomatic, the evidence does not show that it should be considered severe at this time or any other time during the course of the appeal.  The November 2010, June 2015, and March 2017 VA examinations and addendum opinion do not indicate that the Veteran manifested a severe right foot injury.  The Veteran is able to stand and walk in spite of his right foot disorder, even if he is only able to perform these activities for short stretches of time.  Therefore, the evidence of record does not establish that it is as likely as not that the Veteran's symptomology more closely approximates the criteria for a disability rating of 30 percent rather than a disability rating of 20 percent under Diagnostic Code 5284.  

Regarding Diagnostic Code 8525, the Veteran's right foot disability would have to manifest complete paralysis of all muscles of the sole of his foot in order to obtain a rating in excess of 20 percent.  There is no evidence that the Veteran's right foot has now, or at any time during the course of this appeal, presented complete paralysis of all muscles of the sole.  As such, rating the Veteran's right foot disability under this code would not allow for a rating in excess of 20 percent.

No other Diagnostic Code for foot conditions (38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5282, 5283) would provide a compensable rating for the Veteran's right foot disability, as there is no evidence of right foot pes planus (5276), no evidence of muscle atrophy contributing to weak foot (5277), no evidence of claw foot (5278), no evidence of metatarsalgia (5279), no evidence of severe or operative hallux valgus (5280), no evidence of hallux rigidus (5281), no evidence of hammer toe (5282), and no evidence of tarsal or metatarsal malunion or nonunion (5283).

As such, a rating in excess of 20 percent for tarsal tunnel, right foot, is denied.
 

ORDER

A rating in excess of 20 percent for status post triple arthrodesis, left foot, is denied.

A rating in excess of 20 percent for tarsal tunnel, right foot, is denied.




____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


